DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 2/26/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 pending. 5.	Claims 1-20 are objected to for allowable subject matter.
6.	Note: Claims 1-20 are rejected under a non-statutory double patenting rejection but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein. 
7.	Note: An attempt was made to contact representative to discuss filing TD. 

Information Disclosure Statement
Prior to the examination of this application, no information disclosure statement (IDS) was filed or submitted. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of Application No. No. 17187384 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,965,786. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to compressing precoded downlink data using compression modes, constellation point fixed mapping mode, converting integer bits, generating decompressed in-phase quadrant output.

Note that the table below compares the claims of the present invention with the relevant claims in the copending Application No. 17187384, wherein each claim that are similar or exact are in the same box side by side.

Current AP No. 17187384
Patent No/AP No. 10,965,786/16/295,520
1. Transmitter equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:

 in response to an indication that data directed to receiver equipment comprises precoded downlink data, compressing the precoded downlink data using a first compression mode and configuring an integer bit with a first value corresponding to the first compression mode, wherein the first compression mode is a general point mapping mode; in response to the indication indicating that the data comprises non-precoded downlink data, compressing the non-precoded downlink data using a second compression mode and configuring the integer bit with a second value corresponding to the second compression mode, wherein the second compression mode is a constellation point fixed point mapping mode; converting the integer bit to a decimal number; multiplying the decimal number by a scaled number, resulting in a decimal output value; and based on the decimal output value, generating a decompressed in-phase quadrant output.




 1. Transmitter equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

determining whether data directed to receiver equipment comprises precoded downlink data or non-precoded downlink data; in response to the determining indicating that the data comprises the precoded downlink data, compressing the precoded downlink data using a first compression mode and configuring an integer bit with a first value corresponding to the first compression mode, wherein the first compression mode is a general point mapping mode; and in response to the determining indicating that the data comprises the non-precoded downlink data, compressing the non-precoded downlink data using a second compression mode and configuring the integer bit with a second value corresponding to the second compression mode, wherein the second compression mode is a constellation point fixed point mapping mode; converting the integer bit to a decimal number; multiplying the decimal number by a scaled number, resulting in a decimal output value; and based on the decimal output value, generating a decompressed in-phase quadrant output.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to compressing precoded downlink data using compression modes, constellation point fixed mapping mode, converting integer bits, generating decompressed in-phase quadrant output. 
2. The transmitter equipment of claim 1, wherein the operations further comprise: transmitting a transmission to the receiver equipment, the transmission comprising compressed downlink data and the integer bit.
3. The transmitter equipment of claim 1, wherein the transmitter equipment is part of network node equipment, and the receiver equipment is part of a user equipment.
4. The transmitter equipment of claim 1, wherein first network node equipment comprises the transmitter equipment, and second network node equipment comprises the receiver equipment.
2. The transmitter equipment of claim 1, wherein the operations further comprise: transmitting a transmission to the receiver equipment, the transmission comprising compressed downlink data and the integer bit.
3. The transmitter equipment of claim 1, wherein the transmitter equipment is part of a network node, and the receiver equipment comprises a user equipment.
4. The transmitter equipment of claim 1, wherein a first network node comprises the transmitter equipment, and a second network node comprises the receiver equipment.

Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to the devices compressed downlink data and integer bit.
5. The transmitter equipment of claim 1, wherein the integer bit equals zero.
6. The transmitter equipment of claim 1, wherein the integer bit equals one.
7. The transmitter equipment of claim 1, wherein the operations further comprise: in response to compressing the non-precoded downlink data using the second compression mode, facilitating decompressing the non-precoded downlink data via the receiver equipment.
5. The transmitter equipment of claim 1, wherein the integer bit equals zero.
6. The transmitter equipment of claim 1, wherein the integer bit equals one.
7. The transmitter equipment of claim 1, wherein the operations further comprise: in response to compressing the non-precoded downlink data using the second compression mode, facilitating decompressing the non-precoded downlink data via the receiver equipment.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to compressing non-precoded downlink data using second compression mode facilitating decompressing.
8. A method, comprising: in response to data being directed to receiver equipment being determined to comprise precoded downlink data, compressing, by network equipment, the data using a general mode for a fixed-point mapping; in response to compressing the data using the general mode, configuring, by the network equipment, an integer bit with a first value corresponding to the general mode; in response to the data being determined not to comprise the precoded downlink data, compressing, by the network equipment, the data using a constellation mode for the fixed-point mapping; configuring, by the network equipment, the integer bit with a second value corresponding to the constellation mode; converting, by the network equipment, the integer bit to a decimal number; multiplying, by the network equipment, the decimal number by a scaled number, resulting in a decimal output value; and based on the decimal output value, generating, by the network equipment, a decompressed in-phase quadrant output.




8. A method, comprising: determining, by network equipment comprising a processor, whether data directed to receiver equipment device comprises precoded downlink data; in response to the data being determined to comprise the precoded downlink data, compressing, by the network equipment, the data using a general mode for a fixed-point mapping; in response to compressing the data using the general mode, configuring, by the network equipment, an integer bit with a first value corresponding to the general mode; in response to the data being determined not to comprise the precoded downlink data, compressing, by the network equipment, the data using a constellation mode for a fixed-point mapping; in response to compressing the data using the constellation mode, configuring, by the network equipment, the integer bit with a second value corresponding to the constellation; converting, by the network equipment, the integer bit to a decimal number; multiplying, by the network equipment, the decimal number by a scaled number, resulting in a decimal output value; and based on the decimal output value, generating, by the network equipment, a decompressed in-phase quadrant output.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to compressing precoded downlink data using compression modes, constellation point fixed mapping mode, converting integer bits, generating decompressed in-phase quadrant output.  
9. The method of claim 8, further comprising: combining, by the network equipment, first compression data associated with the general mode and second compression data associated with the constellation mode.

10. The method of claim 8, wherein the network equipment is a baseband processing unit.

11. The method of claim 8, wherein the constellation mode for the fixed-point mapping maps a constellation to a fixed-point location.

12. The method of claim 8, wherein compressing the data results in compressed data, and further comprising: sending, by the network equipment, a transmission to the receiver equipment, wherein the transmission comprises the compressed data using the general mode.

13. The method of claim 8, wherein compressing the data results in compressed data, and further comprising: sending, by the network equipment, a transmission to the receiver equipment, wherein the transmission comprises the compressed data using the constellation mode.

14. The method of claim 8, wherein compressing the data results in compressed data, and further comprising: based on configuring an integer bit with the second value corresponding to the constellation mode, decompressing, by the network equipment, the compressed data.
9. The method of claim 8, further comprising: combining, by the network equipment, first compression data associated with the general mode and second compression data associated with the constellation mode.

10. The method of claim 8, wherein the network equipment is a baseband processing unit.

11. The method of claim 8, wherein the constellation mode for the fixed-point mapping maps a constellation to a fixed-point location.

12. The method of claim 8, wherein compressing the data results in compressed data, and further comprising: sending, by the network equipment, a transmission to the receiver equipment, wherein the transmission comprises the compressed data using the general mode.

13. The method of claim 8, wherein compressing the data results in compressed data, and further comprising: sending, by the network equipment, a transmission to the receiver equipment, wherein the transmission comprises the compressed data using the constellation mode.

14. The method of claim 13, further comprising: based on configuring the integer bit with the second value corresponding to the constellation mode, decompressing, by the network equipment, the compressed data.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to compressed data using constellation mode. 
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
 in response to an indication that data directed to a receiver comprises non-precoded downlink data, compressing the data using a first compression mode; based on compressing the data using the first compression mode, configuring an integer bit with a first value corresponding to the first compression mode, wherein the first compression mode is a general point mapping mode; in response to the data being determined to comprise precoded downlink data instead of the non-precoded downlink data, compressing the data using a second compression mode, wherein the second compression mode is a constellation point fixed point mapping mode; based on compressing the data using the second compression mode, configuring the integer bit with a second value corresponding to the second compression mode; converting the integer bit to a decimal number; multiplying the decimal number by a scaled number, resulting in a decimal output value; and based on the decimal output value, generating a decompressed in-phase quadrant output.
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
determining whether data directed to receiver equipment comprises non-precoded downlink data; in response to the data being determined to comprise the non-precoded downlink data, compressing the data using a first compression mode; based on compressing the data using the first compression mode, configuring an integer bit with a first value corresponding to the first compression mode, wherein the first compression mode is a general point mapping mode; in response to the data being determined to comprise precoded downlink data instead of the non-precoded downlink data, compressing the data using a second compression mode wherein the second compression mode is a constellation point fixed point mapping mode; based on the compressing the data using the second compression mode, configuring the integer bit with a second value corresponding to the second compression mode; facilitating converting the integer bit to a decimal number; facilitating multiplying the decimal number by a scaled number, resulting in a decimal output value; and based on the decimal output value, facilitating generating a decompressed in-phase quadrant output.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to compressing precoded downlink data using compression modes, constellation point fixed mapping mode, converting integer bits, generating decompressed in-phase quadrant output.  
16. The non-transitory machine-readable medium of claim 15, wherein the integer bit equals one.

17. The non-transitory machine-readable medium of claim 15, wherein the integer bit equals zero.

18. The non-transitory machine-readable medium of claim 15, wherein compressing the data results in compressed data, and wherein the operations further comprise: in response to configuring the integer bit with the second value corresponding to the second compression mode, decompressing the compressed data in accordance with the second value.

19. The non-transitory machine-readable medium of claim 15, wherein compressing the data results in compressed data, and wherein the operations further comprise: in response to configuring the integer bit with the first value corresponding to the first compression mode, decompressing the compressed data in accordance with the first value.

20. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: determining whether the data directed to the receiver comprises the non-precoded downlink data.
16. The non-transitory machine-readable medium of claim 15, wherein the integer bit equals one.

17. The non-transitory machine-readable medium of claim 15, wherein the integer bit equals zero.

18. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: in response to configuring the integer bit with the second value corresponding to the second compression mode, facilitating decompressing the data in accordance with the second value.

19. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: in response to configuring the integer bit with the first value corresponding to the first compression mode, facilitating decompressing the data in accordance with the first value.

20. The non-transitory machine-readable medium of claim 19, wherein the decompressing comprises utilizing a scaled factor associated with a baseband processor.

Analysis: In comparing the pending application with the they both are claiming similar subject matter relating to in response to configuring the integer bit with the second value corresponding to the second compression mode, decompressing the compressed data in accordance with the second value.


It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 

Allowable Subject Matter
1.	Claims 1-20 are rejected under a non-statutory double patenting rejection but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein. 
	However, The closest prior arts, Onggosanusi et al. US 20160156401 discloses in Section [0181] eNB includes a selector module that selects between pre-coded and non-precoded CSI-RS or data for UE and forward the selected precoded or non-precoded for transmission using antenna array; Section [0063] antenna array are used for compression; the prior art YANG et al. US 20170237831 discloses Section [0027] technique for compressing downlink data; Section [0036] downlink data reflected in different transmission modes; Section [0039] compress engine identify a value to be transmitted; Fig. 3 (constellation compression procedure with bits) and the prior art Mouhouche et al. US 20160345330 discloses in Section [0310] A transmission system may include a number of processes which may affect the optimal constellation, for example FEC encoding, bit interleaving, demultiplexing bits to cells, mapping cells to constellations, cell interleaving, constellation rotation, in-phase and quadrature phase (J/Q) component interleaving, inter-frame convolution and inter-frame block interleaving, and multiple-inputs-single-output (MISO) precoding; Section [0127] The demapping & decoding module can convert the input signals into bit domain data and then deinterleave the same as necessary; the demapping & decoding module can obtain transmission parameters necessary for demapping and decoding by decoding the data output from the signaling decoding module; Section [0371] For example, in a constellation, the below is applied to the constellation points defined in tables 5-7 and 9-10; Section [0373] ii) rotation and multiplying a constant with absolute value of 1; Section [0352] values of constellation points are determined in one quadrant, values of constellation points in other quadrants; Section [0363] rotation, scaling factor applied to a real axis and an imaginary axis can be the same or different or other transformation can be applied with respect to the constellation.
However, Onggosanusi in view of Yang and in further view of Mouhouche do not render the limitations obvious the claim elements recited in the independent claims in response to an indication that data directed to receiver equipment comprises precoded downlink data, compressing the precoded downlink data using a first compression mode and configuring an integer bit with a first value corresponding to the first compression mode, wherein the first compression mode is a general point 	mapping mode; in response to the indication indicating that the data comprises non-precoded downlink data, compressing the non-precoded downlink data using a second compression mode and configuring the integer bit with a second value corresponding to the second compression mode, wherein the second compression mode is a constellation point fixed point mapping mode; converting the integer bit to a decimal number; multiplying the decimal number by a scaled number, resulting in a decimal output value; and based on the decimal output value, generating a decompressed in-phase quadrant output.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of objected claims as recited. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 17, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477